 Case 19-34715-KLP              Doc 23 Filed 11/15/19 Entered 11/16/19 00:29:26                          Desc Imaged
                                     Certificate of Notice Page 1 of 2
                                         United States Bankruptcy Court
                                               Eastern District of Virginia
                                                   Richmond Division
TO:                                                       In re: Ray A Hernandez
Providence Homeowners' Association, Inc
Name of Creditor on POC: Sky Bryce Assn., Inc.            Case Number 19−34715−KLP
                                                          Chapter 13
                                                          .

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:

Proof of Claim No. 12

CLAIMS/TRANSFER OF CLAIM:

        Not accompanied by "Request for Waiver to File by Computer Diskette or Conventionally."* Parties
        represented by attorneys and governmental units and institutional entities must file via the Internet or complete
        and file a Request for Waiver in order to file by computer diskette or conventionally. Future noncompliant
        filings will be forwarded to the Court for determination/appropriate action.

  x     Document does not appear to be filed in the correct case. Please review this filing for possible error, and file it
        in the correct case, as appropriate.

        Official Form 2100A − Transfer of Claim Other Than For Security.* The transfer is NOT in substantial
        compliance with the Procedural Official Form Official 2100A.

        Official Form 410 − Proof of Claim* − not attached to entry or attached form not in substantial compliance
        with Official Form.

        Official Form 2100A − Transfer of Claim Other Than For Security.* A transfer of claim fee of $25.00 is due
        and owing. Please make payment IMMEDIATELY, so that your transfer may be processed.

  x     EVENT CODE FOR WITHDRAWAL:

        Bankruptcy Events Claim Actions Withdrawal of Claim

*A copy of the above−referenced form may be obtained from the Court's web site at www.vaeb.uscourts.gov

Date: November 13, 2019                                   CLERK, UNITED STATES BANKRUPTCY COURT

                                                          By /s/ Linda Smith, Deputy Clerk
[igclaimsvDec2015.jsp]                                    Direct Dial Telephone No. 804−916−2412
        Case 19-34715-KLP              Doc 23 Filed 11/15/19 Entered 11/16/19 00:29:26                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-34715-KLP
Ray A Hernandez                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: smithla                      Page 1 of 1                          Date Rcvd: Nov 13, 2019
                                      Form ID: iclaim15                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 15, 2019.
15136978       +Providence Homeowners’ Association, Inc.,   c/o Chadwick Washington, et al.,
                 3201 Jermantown Rd., Suite 600,   Fairfax, VA 22030-2879

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 13, 2019 at the address(es) listed below:
              Aaron Nash    on behalf of Creditor   TD Auto Finance, LLC anash@evanspetree.com,
               bfox@evanspetree.com
              Carl M. Bates   station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              Daniel Kevin Eisenhauer   on behalf of Creditor    Fifth Third Bank successor by merger to Fifth
               Third Mortgage Company, ANHSOrlans@InfoEx.com, ecfaccount@orlans.com
              Jeremy Calvin Huang   on behalf of Creditor    Providence Homeowners Association, Inc.
               jhuang@chadwickwashington.com, bankruptcy@chadwickwashington.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Nupa Agarwal    on behalf of Debtor Ray A Hernandez agarwaligotnotices@gmail.com,
               nupaagarwal@gmail.com,debbie.nupaagarwal@gmail.com
              Susan Hope Call   on behalf of Trustee Carl M. Bates susancall@richchap13.com,
               station15@richchap13.com
                                                                                             TOTAL: 7
